     Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.1 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
                        ___________________________________

FREDERICK BAKER,

          Plaintiff,                             File No. 1:20-CV-00201

v.                                               Hon.

FERRIS STATE UNIVERSITY,

          Defendant.
_________________________________________________________________

                COMPLAINT AND JURY DEMAND
_________________________________________________________________

                                         Complaint

          Plaintiff Frederick (“Rick”) Baker, by and through his attorneys, Pinsky,

Smith, Fayette & Kennedy, LLP, states as follows:

                              Jurisdiction, Venue, and Parties

          1.     This is an action requesting the Court to remedy violations of

Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”), Mich. Comp. Laws §37.2101,

et seq.

          2.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332.

          3.     Plaintiff Rick Baker is a resident of Prince William County, Virginia.

          4.     Defendant Ferris State University (“Ferris”) is a mid-sized four-year

university and was Plaintiff’s employer as defined by Michigan state law. Ferris’

                                                                                          1
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.2 Page 2 of 12



main campus is located in Mecosta County, which is in the Western District of

Michigan, Southern Division.

      5.     The amount of the matter in controversy exceeds the sum or value of

$75,000.

      6.     Venue is proper within this judicial district under 28 U.S.C. § 1391(b).

The acts which are the subject of this action occurred in the Western District of

Michigan, Southern Division.

                                 Factual Allegations

     7.      Plaintiff is a 51-year-old African American male.

     8.      Plaintiff worked for Ferris as a Software Engineering Lead Instructor

for approximately 12 years before he received notice on August 13, 2019 that his

contract would not be renewed for the upcoming school year.

     9.      This notice came despite the fact that Plaintiff had already been listed

as faculty to teach fall 2019 courses and despite the fact that Plaintiff’s contract had

been automatically renewed for every previous year of his 12 years of employment.

     10.     So automatic was the contract renewal that, in previous years,

Plaintiff had begun teaching the fall semester before the final contract was in place

or signed.

     11.     During Plaintiff’s career with Ferris, his students enjoyed a 100% job

placement rate.




                                                                                      2
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.3 Page 3 of 12



       12.   Plaintiff likewise received excellent student reviews, including at least

one student who wrote to Ferris expressing his extreme dissatisfaction with

Plaintiff’s termination.

       13.   While Plaintiff had not had a performance evaluation for over two

years, during recent meetings with his supervisor regarding his performance, Mr.

Baker’s supervisor verbally told Mr. Baker that he was “doing great.”

       14.   Plaintiff’s abrupt termination on August 13, 2019 came approximately

two weeks after he had a three-hour in-person meeting with Ferris’ Director of

Equal Opportunity (“EEO”), Kylie Piette, during which he asserted that his

supervisor, Glen Okonoski, had engaged in racially discriminatory treatment of

him.

       15.   At this meeting in late July 2019, Plaintiff initiated the process for

filing an internal discrimination complaint against Mr. Okonoski.

       16.   In previous years, Plaintiff spoke with the EEO office about Mr.

Okonoski’s racially discriminatory actions but had not filed a formal complaint

because he feared retaliation.

       17.   For approximately one year prior to his termination, Plaintiff had also

spoken with Ms. Piette about investigating racially discriminatory treatment of him

during the online course approval process by the individual who made those

decisions, senior online design consultant Tracy Russo.




                                                                                      3
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.4 Page 4 of 12



      18.    By late July 2019, the situation had become so untenable that Plaintiff

decided to move forward with a formal complaint. Approximately two weeks later,

Ferris’ agents advised Baker his contract would not be renewed.

      19.    Ferris has attempted to justify its sudden termination of Plaintiff by

referring to sham “performance issues” and an October 2018 Performance

Improvement Plan (“PIP”).

      20.    Mr. Okonoski issued the PIP in response to Plaintiff’s alleged delay in

answering an email and other unsupported allegations regarding Plaintiff’s

“communication” and “collaboration.”

      21.    Other employees who are not African American, however, did not

receive PIPs for similar allegations. For example, at least one similarly situated

Caucasian employee who frequently did not respond to emails in a timely manner

was not placed on a PIP. Beginning in April 2017, Plaintiff sought guidance and

confirmation regarding the processing of his online course submissions from Nick

Kuiper (a Caucasian employee of Defendant). Mr. Kuiper’s responses were often

delayed or non-existent, resulting in Plaintiff having to go back to him and follow up

on emails he had previously sent. Mr. Kuiper’s multiple delays in answering emails

did not result in a PIP.

      22.    Following the PIP, Plaintiff participated in progress meetings with Mr.

Okonoski and Dawn Schavey. During these meetings, they repeatedly told Plaintiff

that he was “doing great.”




                                                                                       4
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.5 Page 5 of 12



      23.    Plaintiff finally initiated a formal complaint against Mr. Okonoski in

July 2019, following six years of Mr. Okonoski’s racially discriminatory treatment of

him. Mr. Okonoski became Plaintiff’s supervisor approximately six years before

Plaintiff was terminated. In multiple big and small ways, Mr. Okonoski’s conduct

undermined and devalued Plaintiff and created a different set of standards and

expectations for Plaintiff than for his non-African American counterparts.

      24.    For example, in his over 12 years as an instructor, Plaintiff was never

given the opportunity for tenure. Eighty percent of the instructors in Ferris’ School

of Digital Media (“SDM”) are tenured or on the tenure track. Mr. Baker regularly

raised the issue of tenure with Mr. Okonoski at multiple department meetings but

received no explanation for why he was repeatedly overlooked. Mr. Baker was the

only African American instructor in the SDM.

      25.    Another example of Mr. Okonoski’s discrimination and devaluing

behavior occurred when he moved Plaintiff’s desk to a less ideal environment within

the school. He offered no credible reason for the move and did not ask any non-

African American employees to move their desks.

      26.    Mr. Okonoski also regularly second-guessed Plaintiff’s expertise and

required Plaintiff to offer additional support or reasoning for his actions in a way he

did not require from other employees who are not African American.

      27.    For example, when Plaintiff requested that a student be allowed to

complete an independent study, Mr. Okonoski initially denied the request and only

allowed it after the student’s parents became involved. Plaintiff worked closely with



                                                                                        5
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.6 Page 6 of 12



his students in order to ensure their success and had a demonstrated track record of

doing so. For similar student requests originating from other instructors who are

not African American, Mr. Okonoski deferred to the expertise and track record of

the requesting instructor. For Plaintiff, however, he required further justification

and explanation rather than trusting his experience.

       28.    Similarly, when Plaintiff disagreed with Mr. Okonoski’s attempt to

make Ferris students take a class with high schoolers at the Kent Career Technical

Center – a scheme which had numerous practical and academic flaws and about

which multiple students complained – Mr. Okonoski rejected Plaintiff’s expertise

and perspective on the issue in a way he did not reject the views of non-African

American instructors.

       29.    Further, Mr. Okonoski regularly commented on the fact that he

thought Plaintiff was “overpaid,” despite the fact that Plaintiff’s pay was

comparable to other similarly situated instructors. Upon information and belief, Mr.

Okonoski did not make this assertion with respect to non-African American

employees.

       30.    In 2017, Mr. Okonoski increased Plaintiff’s teaching load without

justification and without doing so to other instructors. This change resulted in an

effective decrease to Plaintiff’s pay.

       31.    Mr. Okonoski also demonstrated his racial discrimination against

Plaintiff in relation to Plaintiff’s role in developing online courses.




                                                                                       6
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.7 Page 7 of 12



      32.    Plaintiff proposed developing online courses for classes which he had

taught in the past, but Mr. Okonoski allowed another non-African American

instructor to develop the courses instead.

      33.    Plaintiff had previously had several online courses approved, but on

that occasion, Mr. Okonoski intervened without explanation or justification and

said that Plaintiff could not develop more than two online classes.

      34.    Mr. Okonoski said Plaintiff was “disingenuous” for asking to develop

more courses, because it would increase Plaintiff’s pay.

      35.    Mr. Okonoski then developed a “special” online submission process for

Plaintiff to follow. This process was never shared with other employees, resulting in

only Plaintiff being required to follow the “special” process.

      36.    As further evidence of the ongoing discrimination, Plaintiff had not

received a performance review or pay increase for two years, including the year

prior to his PIP.

      37.    Throughout his time at Ferris, Plaintiff developed other multiple

online classes and received compensation for the classes pursuant to contracts with

Ferris.

      38.    The process for the development of the courses was largely the same.

When Plaintiff completed the work, he submitted the course for approval, the course

was approved, and Plaintiff received payment. The approval process had been

largely a rubber stamp of Plaintiff’s work, and Plaintiff’s courses had readily been

approved in years past.



                                                                                       7
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.8 Page 8 of 12



      39.       In 2018-2019, Plaintiff developed eight courses, spending

approximately 50 - 60 hours on the development of each course, and submitted them

for approval.

      40.       Despite following the same methodology and procedure he had followed

before, Ferris refused to approve his courses. Plaintiff questioned Tracy Russo

multiple times about the delay in approval and was never given a satisfactory

explanation as to why the hold-up in approval for these courses.

      41.       Upon information and belief, no non-African American instructors had

the approval of their online courses withheld in a similar manner.

      42.       To this date, despite Plaintiff spending approximately 400 hours on

course development and completing eight online courses for Ferris, Plaintiff has still

not been paid pursuant to his contracts for the development of the following courses:

SENG 100: Introduction to Computer Programming, SENG 101: Computer

Programming 1, SENG 160: Software Engineering Methodologies, SENG 170:

Software Engineering Management, SENG 210: Software Configuration

Management, SENG 300: Software Data Structures and Algorithms, SENG 302:

Software Quality Assurance, and SENG 420: Software Development Certification.

    43.         Per the contracts, Plaintiff is owed approximately $40,000 in exchange

for the eight online courses he completed and submitted.

                   Count I – Violation of ELCRA – Race Discrimination

    44.         Plaintiff relies on the allegations of all prior paragraphs, as if they

were restated herein.



                                                                                          8
  Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.9 Page 9 of 12



     45.     Mr. Okonoski’s years of racially discriminatory treatment of Plaintiff,

including the improper imposition of a PIP for alleged behavior not similarly

disciplined in other employees, is evidence that racial discrimination motivated the

adverse employment action taken against Plaintiff.

     46.     Defendant’s actions related to the termination of Plaintiff from his

position as Software Engineering Lead Instructor constitutes unlawful

discrimination on the basis of Plaintiff’s race.

                                      CAUSE OF ACTION

     47.     Defendant violated the ELCRA, Mich. Comp. Laws § 37.2101, et seq.

when it committed the acts of discrimination on the basis of race as aforesaid.

     48.     Plaintiff has suffered irreparable harm, in that he has been unlawfully

discriminated against as aforesaid and will continue to suffer such harm unless the

relief requested herein is granted.

                                  RELIEF SOUGHT


WHEREFORE, Plaintiff requests that the Court grant him the following relief:


      A.     Award Plaintiff damages equal to any salary, wages, bonuses,

      employment benefits and/or other compensation denied or lost to him by

      reason of violations of ELCRA by Defendant, plus interest;


      B.     Award Plaintiff compensatory damages for mental anguish and

      emotional distress;


      C.     Award Plaintiff punitive damages;


                                                                                       9
 Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.10 Page 10 of 12



          D.    Award Plaintiff his costs and reasonable attorney fees;


          E.    Award Plaintiff such other relief as may be just and equitable.


                       Count II – Violation of ELCRA – Retaliation


     49.        Plaintiff relies on the allegations of all prior paragraphs, as if they

were restated herein.

     50.        Defendant’s actions related to the termination of Plaintiff from his

position of Software Engineering Lead Instructor approximately two weeks after he

made a formal complaint of racial discrimination to the Ferris EEO office constitute

unlawful retaliation. Defendant did not renew Plaintiff’s contract because Plaintiff

made a legitimate, good faith complaint of race discrimination.

                                   CAUSE OF ACTION

     51.        Defendant violated the ELCRA, Mich. Comp. Laws § 37.2101, et seq.

when it committed the acts of retaliation as aforesaid.

     52.        Plaintiff has suffered irreparable harm in that he has been unlawfully

retaliated against as aforesaid and will continue to suffer such harm unless the

relief requested herein is granted.

                                     RELIEF SOUGHT


          WHEREFORE, Plaintiff requests that the Court grant him the following


relief:


          A.    Award Plaintiff damages equal to any salary, wages, bonuses,


                                                                                          10
 Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.11 Page 11 of 12



      employment benefits and/or other compensation denied or lost to him by

      reason of violations of ELCRA by Defendant, plus interest;


      B.    Award Plaintiff compensatory damages for mental anguish and

      emotional distress;


      C.    Award Plaintiff punitive damages;


      D.    Award Plaintiff him costs and reasonable attorney fees;


      E.    Award Plaintiff such other relief as may be just and equitable.


                               PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                               Attorneys for Plaintiff


Dated: March 6, 2020           By: /s/ Erin L. Dornbos

                                            Sarah Riley Howard
                                            Erin L. Dornbos
                                            Business Address:
                                            146 Monroe Center, N.W., Suite 805
                                            Grand Rapids, MI 49503
                                            (616) 451-8496




                                                                                 11
 Case 1:20-cv-00201-JTN-RSK ECF No. 1 filed 03/06/20 PageID.12 Page 12 of 12



                                  JURY DEMAND

      To the extent that jury trial is available as to any of the issues set forth

above, Plaintiff hereby demands same.


                                 PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                 Attorneys for Plaintiff


Dated: March 6, 2020             By:    /s/ Erin L. Dornbos
                                        Sarah Riley Howard
                                        Erin L. Dornbos
                                        Business Address and Telephone Number:
                                        146 Monroe Center St NW, Suite 805
                                        Grand Rapids, MI 49503
                                        (616) 451-8496




                                                                                     12
